Citation Nr: 1027330	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  06-11 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disability, other than posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for residuals of a neck 
injury.

4.  Entitlement to service connection for residuals of a 
bilateral shoulder injury.

5.  Entitlement to service connection for residuals of a head 
injury.

6.  Entitlement to service connection for migraine headaches, 
including as secondary to an undiagnosed illness.

7.  Entitlement to service connection for joint and muscle pain, 
including as secondary to an undiagnosed illness.

8.  Entitlement to service connection for a chronic respiratory 
disability with asthmatic symptoms, including as secondary to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant, his wife, and Reverend G


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from January 1989 to July 1993.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2004 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

Unfortunately, further development of the evidence is required 
before the Board can adjudicate the Veteran's claims of 
entitlement to service connection for a psychiatric disability, 
low back disability, neck injury, shoulder injury, head injury, 
migraine headaches, and joint and muscle pain.  So, regrettably, 
these claims are being remanded to the RO via the Appeals 
Management Center (AMC).  VA will notify him if further action is 
required on his part.


FINDING OF FACT

There is medical evidence of record causally relating the 
Veteran's asthma to his military service.


CONCLUSION OF LAW

Asthma was incurred during active service.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Notice

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include:  (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," therefore, 
the Department of Veterans Affairs (VA) is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA issued a VCAA notice letter, dated in August 2004, from the 
agency of original jurisdiction (AOJ) to the appellant.  This 
letter explained the evidence necessary to substantiate the 
Veteran's claims of entitlement to service connection, as well as 
the legal criteria for entitlement to such benefits.  The letter 
also informed him of his and VA's respective duties for obtaining 
evidence. 

In addition, a March 2006 letter from VA explained how a 
disability rating is determined for a service-connected disorder 
and the basis for determining an effective date upon the grant of 
any benefit sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, that 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  
In the present case, the unfavorable AOJ decision that was the 
basis of this appeal was decided after the issuance of an 
initial, appropriate VCAA notice.  However, the notice elements 
required by Dingess/Hartman were provided to the appellant after 
the initial adjudication and the appellant's claim was 
readjudicated thereafter.  As such, the appellant has not been 
prejudiced and there was no defect with respect to timing of the 
VCAA notice.

The appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond to 
VA notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  

Duty to Assist

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records and reports of VA and private 
post-service treatment and examination.  Additionally, the claims 
file contains the Veteran's own statements in support of his 
claim.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not already 
of record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim. 

The record shows that the Veteran has been examined by VA in 
connection with his claim.  The Board has reviewed the 
examination reports, and finds that they are adequate for the 
purpose of deciding the issue on appeal.

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no indication 
in the file that there are additional relevant records that have 
not yet been obtained.

Legal Criteria

Service Connection - Generally

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated during 
active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
diseases will be presumed to have been incurred or aggravated in 
service if manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  This presumption is rebuttable by probative 
evidence to the contrary.

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Service Connection - Undiagnosed Illness

VA shall pay compensation in accordance with Chapter 11 of Title 
38, United States Code, to a Persian Gulf veteran with a 
qualifying chronic disability that became manifest:  during 
service on active duty in the Armed Forces in the Southwest Asia 
theater of operations during the Persian Gulf War; or to a degree 
of 10 percent or more not later than December 31, 2011; and by 
history, physical, examination, or laboratory tests cannot be 
attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317(a); 71 Fed. Reg. 75669 - 75672 (Dec. 18, 2006).

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War.  38 C.F.R. § 
3.317(d)(1).  The Southwest Asia Theater of operations includes 
Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these locations.  38 
C.F.R. § 3.317(d)(2).

A 'qualifying chronic disability' means a chronic disability 
resulting from any of the following (or any combination of any of 
the following):  an undiagnosed illness; a medically unexplained 
chronic multi-symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined by a 
cluster of signs or symptoms; and any diagnosed illness that the 
Secretary determines by regulations to be service-connected.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  Signs or 
symptoms that may be manifestations of an undiagnosed illness 
include, but are not limited to, fatigue, unexplained rashes or 
other dermatological signs or symptoms, headaches, muscle pain, 
joint pain, neurological signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the respiratory 
system (upper or lower), sleep disturbances, gastrointestinal 
signs or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if:  (1) there 
is affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf War; 
(2) if there is affirmative evidence that an undiagnosed illness 
was caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty in 
the Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) if there is affirmative 
evidence that the illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 
3.317(c).

On July 6, 2001, the Secretary of VA, under the relevant 
statutory authorities, determined that, at that time, there was 
no basis for establishing a presumption of service connection for 
any illness suffered by Gulf War veterans based on exposure to 
depleted uranium, sarin, pyridostigmine bromide, and certain 
vaccines.  See 66 Fed. Reg. 35,702-10 (July 6, 2000) and 66 Fed. 
Reg. 58,784-85 (Nov. 23, 2001).

Analysis

The Board finds that the medical evidence of record supports the 
Veteran's contention that he has asthma that is causally related 
to his military service.  The Veteran reported a history of 
respiratory symptoms during his military service, which worsened 
while he was serving on an aircraft carrier.  38 U.S.C. § 1154(a) 
and (b) (West 2002).  

Moreover, results of his July 2006 respiratory examination 
confirm that he has reactive airway disease or asthma, and 
according to the VA examiner, the Veteran's available post-
service treatment records and consistently reported medical 
history indicate that the Veteran's asthma symptoms began on 
active service in 1990, and worsened when he served in the 
Persian Gulf in 1991.  The VA examiner further noted that there 
is a relationship between the Veteran's asthma and his military 
service, either because it began during service, or was 
aggravated by any exposure to irritants during his service in the 
Persian Gulf.  The VA examiner also noted that there was no 
evidence of asbestosis.  Therefore, the Board finds that the 
evidence of record is in equipoise, and with resolution of doubt 
in the Veteran's favor, finds that service connection is 
warranted for asthma.  See Madden v. Gober, 125 F.3d 1477, 1481 
(1997) (in evaluating the evidence and rendering a decision on 
the merits, the Board is required to assess the credibility and 
probative value of proffered evidence in the context of the 
record as a whole).  

However, the VA examiner found that the Veteran's complaints were 
not due to an undiagnosed illness.  To the contrary, the 
Veteran's respiratory disability, diagnosed as asthma, is a known 
clinical diagnosis.  Thus, this disability is not shown to be due 
to undiagnosed illness.  See 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(a).  Consequently, service connection for this disorder 
as the result of an undiagnosed illness must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Accordingly, the evidence in this case is in equipoise, with both 
favorable and unfavorable evidence on record.  Under the law, 
when after consideration of all evidence and material of record 
in a case, there is an approximate balance of positive and 
negative evidence, the benefit of the doubt in resolving each 
issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
1991).  In addition, when all of the evidence is assembled, the 
VA is then responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  With the resolution of reasonable doubt in the 
Veteran's favor, service connection for asthma is granted.  


ORDER

Entitlement to service connection of asthma is granted.


REMAND

VA must make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Such 
assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  

The Board notes that the Veteran has been afforded a VA 
examination regarding his claims of entitlement to service 
connection for a low back disability, residuals of a neck injury, 
a bilateral shoulder disability, and migraine headaches, but that 
these examination reports do not address whether the Veteran's 
claimed disabilities are related to his military service.  
Moreover, the Board notes that the Veteran has not yet been 
provided with a VA examination in order to address whether his 
claimed residuals of a head injury, acquired psychiatric 
disability other than PTSD, and joint and muscle pain including 
as due to an undiagnosed illness are related to his active 
military service.  As a result, additional VA examinations would 
be useful in evaluating the appeal.  
 
In this regard, the Board acknowledges that the Veteran's 
complete service treatment records are unavailable and that when 
a veteran's complete claims file, including all of his service 
treatment records are unavailable through no fault of the 
appellant's own, the VA's duty to assist, duty to provide reasons 
and bases for its findings and conclusions, and duty to consider 
carefully the benefit-of-the-doubt rule, are heightened.  
Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991)).  The Veteran contends that he was 
injured during service, or in the alternative, even absent an 
acute event or injury during service, these disabilities are 
related to active service, and that VA and private medical 
records indicate continuity of symptomatology in the years 
following active service.  The Board notes that the Veteran has 
been diagnosed with migraines, lumbar degenerative disease, 
cervical spine degenerative disease, major depression, and 
chronic pain of the joints of the lower extremities, but that the 
medical evidence is unclear whether the Veteran's claimed 
disabilities are causally or etiologically related to the 
Veteran's military service.  

VA adjudicators may consider only independent medical evidence to 
support their findings; they may not rely on their own 
unsubstantiated medical conclusions.  If the medical evidence of 
record is insufficient, VA is always free to supplement the 
record by seeking an advisory opinion, or ordering a medical 
examination to support its ultimate conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991). 

Therefore, additional clinical assessment and medical opinion is 
necessary to adequately address the Veteran's claims of 
entitlement to service connection.  Accordingly, the Board finds 
that the Veteran should be afforded additional VA examinations in 
order to determine nature and etiology of the Veteran's claimed 
disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 
(2006).  See also 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 
3.159(c)(4) (VA has an affirmative duty to obtain an examination 
of the claimant at VA health-care facilities if the evidence of 
record does not contain adequate evidence to decide a claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for 
a VA examination to determine the nature 
and etiology of his low back disability, 
including whether it is at least as likely 
as not (i.e., 50 percent or greater 
probability) that his low back disability, 
if any, is related to his service in the 
military.  To assist in making this 
important determination, have the 
designated examiner review the claims file 
for the Veteran's pertinent medical 
history, including a copy of this remand, 
the Veteran's available service medical 
records, and pertinent post-service medical 
records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation.  The 
requested determination should also take 
into consideration the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  

The medical basis of the examiner's opinion 
should be fully explained with reference to 
pertinent evidence in the record.  
If an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report and set forth the 
reasoning for this conclusion.  

2.  The RO should schedule the Veteran for 
a VA examination to determine the nature 
and etiology of his residuals of a neck 
injury, if any, including whether it is at 
least as likely as not (i.e., 50 percent or 
greater probability) that his residuals of 
a neck injury, if any, is related to his 
service in the military.  To assist in 
making this important determination, have 
the designated examiner review the claims 
file for the Veteran's pertinent medical 
history, including a copy of this remand, 
the Veteran's available service medical 
records, and pertinent post-service medical 
records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation.  The 
requested determination should also take 
into consideration the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  

The medical basis of the examiner's opinion 
should be fully explained with reference to 
pertinent evidence in the record.  
If an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report and set forth the 
reasoning for this conclusion.  

3.  The RO should schedule the Veteran for 
a VA examination to determine the nature 
and etiology of his residuals of a 
bilateral shoulder injury, including 
whether it is at least as likely as not 
(i.e., 50 percent or greater probability) 
that his residuals of a bilateral shoulder 
injury, if any, is related to his service 
in the military.  To assist in making this 
important determination, have the 
designated examiner review the claims file 
for the Veteran's pertinent medical 
history, including a copy of this remand, 
the Veteran's available service medical 
records, and pertinent post-service medical 
records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation.  The 
requested determination should also take 
into consideration the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  

The medical basis of the examiner's opinion 
should be fully explained with reference to 
pertinent evidence in the record.  
If an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report and set forth the 
reasoning for this conclusion.  

4.  The RO should schedule the Veteran for 
a VA examination to determine the nature 
and etiology of his residuals of a head 
injury, if any, including whether it is at 
least as likely as not (i.e., 50 percent or 
greater probability) that his residuals of 
a head injury, if any, is related to his 
service in the military.  To assist in 
making this important determination, have 
the designated examiner review the claims 
file for the Veteran's pertinent medical 
history, including a copy of this remand, 
the Veteran's available service medical 
records, and pertinent post-service medical 
records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation.  The 
requested determination should also take 
into consideration the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  

The medical basis of the examiner's opinion 
should be fully explained with reference to 
pertinent evidence in the record.  
If an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report and set forth the 
reasoning for this conclusion.  

5.  The RO should schedule the Veteran for 
a VA examination to determine the nature 
and etiology of his migraine headaches, 
including whether it is at least as likely 
as not (i.e., 50 percent or greater 
probability) that his migraine headaches 
are related to his service in the military.  
To assist in making this important 
determination, have the designated examiner 
review the claims file for the Veteran's 
pertinent medical history, including a copy 
of this remand, the Veteran's available 
service medical records, and pertinent 
post-service medical records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation.  The 
requested determination should also take 
into consideration the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  

The medical basis of the examiner's opinion 
should be fully explained with reference to 
pertinent evidence in the record.  
If an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report and set forth the 
reasoning for this conclusion.  

6.  The RO should schedule the Veteran for 
a VA examination to determine the nature 
and etiology of his joint and muscle pain, 
if any, including whether it is at least 
as likely as not (i.e., 50 percent or 
greater probability) that his joint and 
muscle pain, if any, is related to his 
service in the military, including as 
secondary to an undiagnosed illness.  To 
assist in making this important 
determination, have the designated examiner 
review the claims file for the Veteran's 
pertinent medical history, including a copy 
of this remand, the Veteran's available 
service medical records, and pertinent 
post-service medical records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation.  The 
requested determination should also take 
into consideration the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  

The medical basis of the examiner's opinion 
should be fully explained with reference to 
pertinent evidence in the record.  
If an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report and set forth the 
reasoning for this conclusion.  

7.   The RO should schedule the Veteran for 
a VA examination to determine the nature 
and etiology of his psychiatric disability, 
other than PTSD, if any, including whether 
it is at least as likely as not (i.e., 50 
percent or greater probability) that his 
residuals of a head injury psychiatric 
disability, other than PTSD, if any, is 
related to his service in the military.  To 
assist in making this important 
determination, have the designated examiner 
review the claims file for the Veteran's 
pertinent medical history, including a copy 
of this remand, the Veteran's available 
service medical records, and pertinent 
post-service medical records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation.  The 
requested determination should also take 
into consideration the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  

The medical basis of the examiner's opinion 
should be fully explained with reference to 
pertinent evidence in the record.  
If an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report and set forth the 
reasoning for this conclusion.  
                     
8.   Following completion of the above, the 
RO should readjudicate the issues of 
entitlement to service connection for a low 
back disability, residuals of neck injury, 
residuals of a shoulder injury, residuals 
of a head injury, migraine headaches, 
psychiatric disability, and joint and 
muscle pain.  Consideration must be given 
to all additional evidence received since 
issuance of the most recent statement of 
the case as to the matter.  If any benefit 
sought is not granted, issue a supplemental 
statement of the case and afford the 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board, as warranted.

The purpose of this remand is to further develop the record and 
afford due process.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


